t c memo united_states tax_court john j maloney and mary frances maloney petitioners v commissioner of internal revenue respondent docket no filed date gregory r noonan for petitioners george d curran for respondent memorandum findings_of_fact and opinion foley judge in a notice_of_deficiency issued on date respondent determined deficiencies additions to tax and civil_fraud penalties relating to john and mary maloney's and federal income taxes the parties have settled all issues relating to the tax_year among the issues relating to the tax_year is whether the period of limitation on assessment has expired we conclude that assessment is barred and therefore the other issues are moot all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact at the time john maloney and mary maloney filed their petition they resided in perkiomenville pennsylvania mr maloney is a mechanical engineer and from approximately to he operated a sole_proprietorship and employed the accounting services of robert butler each year mr maloney provided mr butler with check stubs bank statements and information relating to his accounts_receivable and payable mr butler used this information to prepare balance sheets income statements trial balances general ledgers cash disbursement journals and ultimately petitioners' federal_income_tax returns mr maloney believed that mr butler used the accrual_method of accounting to prepare these records and returns from through mr maloney was the project engineer for a prison being constructed in montgomery county pennsylvania during this period mr maloney on a monthly basis billed the county which in turn paid him by check in the county paid mr maloney dollar_figure in early the county issued mr maloney two forms stating that in it paid him dollar_figure and dollar_figure and a corrected form_1099 stating it paid him dollar_figure mr butler prepared mr maloney's general ledgers and tax_return on their return petitioners elected accrual as the method_of_accounting and reported dollar_figure of gross_receipts in the county paid mr maloney dollar_figure in early the county issued mr maloney a form_1099 stating that in it paid him dollar_figure petitioners on their return reported dollar_figure of schedule c gross_receipts but did not identify their method_of_accounting during the internal_revenue_service irs interviewed mr maloney in connection with a federal grand jury investigation into the county's prison construction_project mr maloney provided the workpapers that his accountant had prepared and fully cooperated with the investigation which continued through in the county paid mr maloney dollar_figure mr butler recorded on the general ledger dollar_figure in early the county issued a form_1099 stating that it paid mr maloney dollar_figure in after receiving this form mr butler changed the amount of gross_receipts reflected on the general ledger from dollar_figure to dollar_figure subsequently the county issued two corrected forms each stating that in the county paid mr maloney dollar_figure on their return petitioners reported schedule c gross_receipts of dollar_figure claimed an overpayment of dollar_figure and did not identify their method_of_accounting on date petitioners filed an amended return which mr butler had prepared on the amended_return petitioners elected the accrual_method of accounting increased their taxable_income from the original return by dollar_figure and stated that they owed dollar_figure the following chart is contained in the explanation portion of the amended_return 1099s schedule c difference dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -dollar_figure total dollar_figure dollar_figure big_number in essence petitioners calculated their unreported income by subtracting the amount mr maloney believed they overreported on their return ie dollar_figure from the amount that they underreported on their return ie dollar_figure in april of a federal grand jury indicted mr maloney and mr butler on numerous counts in pertinent part the indictment states count the grand jury further charges that on or about date john j maloney did willfully make and subscribe a federal_income_tax return for the year which tax_return he did not believe to be true and correct as to every material matter in that the return stated that his taxable_income for this year was dollar_figure when in fact and as he then well knew his taxable_income was dollar_figure in violation of title_26 united_states_code sec_7206 count the grand jury further charges that on or about date john j maloney did willfully make and subscribe an amended federal_income_tax return for the year which tax_return he did not believe to be true and correct as to every material matter in that the return stated that his taxable_income for this year was dollar_figure when in fact and as he then well knew his taxable_income was dollar_figure in violation of title_26 united_states_code sec_7206 a jury returned a verdict of guilty with respect to both of the above counts and in september of judgment was entered and mr maloney was sentenced mr butler pleaded guilty to three counts of violating sec_7206 assisting the false filing of a return and one count of violating u s c conspiracy to defraud the government on date respondent issued the notice_of_deficiency that petitioners now contest opinion sec_6501 provides that generally the amount of any_tax must be assessed within years of the filing of a return sec_6501 however provides that if the taxpayer files a false_or_fraudulent_return with the intent to evade tax the amount of the tax due may be assessed at any time respondent concedes that the notice_of_deficiency was issued after the expiration of the 3-year period but contends that petitioners filed false or fraudulent original and amended returns and therefore assessment is not barred respondent must establish by clear_and_convincing evidence that petitioners filed a false_or_fraudulent_return with the intent to evade tax 39_tc_988 davis v commissioner tcmemo_1991_603 respondent may prove such intent by circumstantial evidence davis v commissioner supra which may include substantial_understatement of income inadequate books_and_records failure_to_file returns concealment of assets failure to cooperate with tax authorities and participation or concealment of illegal activities chin v commissioner tcmemo_1994_54 see 99_tc_202 we must first determine to what extent if any mr maloney's conviction under sec_7206 collaterally estops petitioners from asserting exculpatory facts the doctrine_of collateral_estoppel precludes the relitigation of any issue of fact or law that is actually litigated and necessarily determined by a valid and final judgment 440_us_147 84_tc_636 because the intent to evade tax is not an element of the crime charged under sec_7206 a conviction under this section does not establish as a matter of law that a taxpayer intended to evade tax wright v commissioner supra pincite mcculley v commissioner tcmemo_1997_285 kaissy v commissioner tcmemo_1995_474 while respondent has established that mr maloney is estopped from denying that he willfully attested to a return that he believed understated his taxable_income respondent has not established that mr maloney intended to evade tax cf mcculley v commissioner supra concluding that the taxpayer who had been convicted under sec_7206 did not intend to evade tax because she did not know that embezzlement income was taxable kaissy v commissioner supra concluding that the taxpayer who had been convicted under sec_7206 did not intend to evade tax because he relied on his accountant mr maloney knew that on their return he and mrs maloney understated their income mr maloney believed however that on their return they had overstated their income by approximately the same amount and that cumulatively during the years that he worked for the county he reported his total gross_receipts in addition the typical indicia of an intent to evade tax are not present mr maloney maintained excellent records provided all pertinent information to his accountant and subsequently to the irs cooperated with the irs's investigation and did not employ any scheme artifice or device to conceal income accordingly the 3-year statute of limitation bars assessment and all other issues raised by the parties are moot to reflect the foregoing decision will be entered under rule
